Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16900246 filed on 06/12/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62894295, filed 08/30/2019.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement

The information disclosure statement filed on 01/13/2021 and 05/18/2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of NPL references listed that are not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered. Specifically, Chinese Office actions date 04/06/2021 and 12/07/2020 were not considered. 


	Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific optical system designed to actuate and move lens movable part, suspended by two spring elements, with voice-coil actuator having two magnets and two coils with magnetic isolation/partition element, does not reasonably provide enablement for any possible lens moving system that can move a lens.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: (A) The breadth of the claims; (B) The Nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In the instant case (A) the breadth of the claims, as recited by limitations of claim 1, are directed to any possible optical system that can move a lens, as having fixed and movable parts, and a driving assembly which can be mechanical (including manual) or electro-mechanical. However, (B) the nature of invention is very specific optical system designed to actuate and move lens movable part, suspended by two spring elements, with voice-coil motor actuator having two magnets and two coils and separated from the housing with magnetic isolation/partition element. Moreover, the stopping assembly includes specifics of plurality of pieces of glue serving as a buffering element, disposed between stopping member and a driving coil, between two adjacent movable members, between movable member and the protruding column, between the elastic element and the movable assembly, and between the elastic element and the fixed assembly, so that the elements in the optical system are prevented from the damage caused by collision; (C) The state of the prior art (see cited prior art) discloses similar systems for actuating moving lenses as parts of optical systems; (D) There is a moderate skill level of one of ordinary skill in the art given the complexity and structures of similar optical systems; Additionally, there is a certain level of predictability in the art given the known means for moving optical element and restrictions of such motion; (F, G) The amount of direction provided by the inventor is adequate for specific optical system described in the specification, but not for any generic system of claim 1. Thus (H), there is an undue quantity of experimentation needed to make or use the invention based on the content of the disclosure, 
In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
	Claims 2-10 depend on claim 1 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “when viewed from a light incident direction of the driving mechanism for an 5optical element, the winding post is at least partially shielded by the movable part”, and the claim also recites “and 6when viewed from the light incident direction, the winding post is completely 7shielded by the movable part”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is suggested to amend the claim in order to remove the indefiniteness issue. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (hereafter Kuo) US 20180136435 A1. 
In regard to independent claim 1, Kuo teaches (see Figs. 1-8) a driving mechanism for an optical element (i.e. lens driving mechanism, Abstract, paragraphs [02, 04-19, 32-40, 44, 47-50], e.g. Figs. 1-7), comprising: 
2a fixed part (bottom plate 10, housing 20, base 31, frame 33, paragraphs [32-43], Figs. 1-7); 
3a movable part (e.g. holder 32, paragraphs [32-43], Figs. 1-7), configured to connect to an optical element having an optical 4axis, and is movable relative to the fixed part (32 movable with respect to 31, 33, 10, 20, and is  configured to gold optical lens having optical axis O, paragraphs [32-40]); 
5a driving assembly, configured to drive the movable part to move relative to 6the fixed part (electromagnetic driving assembly ED with magnets M in 33 and coil C on holder 32, configured to move 32 relative to 31, 33, 10, 20, paragraphs [32-42], Figs. 1-7).   
1 Regarding claim 2, Kuo teaches (see Figs. 1-8)  that the driving assembly includes a magnetic isolation element (e.g. frame 33 isolating M, C from 20, 10, paragraphs [32-42], Figs. 1-4), a driving coil (coil C, paragraphs [32-40], Figs. 1-4), 3and a driving magnetic element (i.e. magnet(s) M, paragraphs [32-40], Figs. 1-4); 
4wherein the driving coil is disposed on the movable part (i.e. C is on holder 32, paragraphs [32-40], Figs. 1-4), and the magnetic 5isolation element and the driving magnetic element are disposed on the fixed part (as 33 with M is on base 31, paragraphs [32-40], Figs. 1-4; 
6the magnetic isolation element is affixed to the fixed part (33 is affixed to 31, paragraphs [32-40], Figs. 1-4), and when viewed in 7a direction that is perpendicular to the optical axis, the magnetic isolation element and 8the driving magnetic element at least partially overlap (i.e. as  viewed in X (or Y) direction 33 and M at least partially overlap, as depicted in Figs. 1-3, paragraphs [32-40]); 
9when viewed along the optical axis, the magnetic isolation element and the 10driving magnetic element at least partially overlap (i.e. as  viewed in optical axis O direction, 33 and M at least partially overlap, as depicted in Figs. 1-3, paragraphs [32-40]); and 
11the fixed part includes a housing (20), and the magnetic isolation element is 12disposed between the housing and the driving magnetic element (as 33 is between 20 and M, see Figs. 1-3, paragraphs [32-40]).  
1 Regarding claim 3, Kuo teaches (see Figs. 1-8) that the movable part includes an elastic assembly (i.e. leaf springs 34, 35, paragraphs [34-38]), the elastic assembly has a first 3elastic element (e.g. 34), and the driving magnetic element is at least partially located between 4the magnetic isolation element and the first elastic element (as magnet M at least partially located between 33 and 4first elastic 34, as depicted in Figs. 2-3, paragraphs [34-35]); 
5when viewed along the optical axis, a corner of the first elastic element is 6exposed to the magnetic isolation element (as corner of first elastic 34 is exposed to 33, as depicted in Figs. 2, 4, 6, paragraphs [34-38]); and 
7the corner of the first elastic element exposed by the magnetic isolation  element is connected to the housing (i.e. as corner of 34 exposed to 33 is also connected to 31, 10 and to 20, as depicted in Figs. 1-2, 5, 7, paragraphs [33-38]).  
17Docket No.: 9198-A27033C9US/f/Ning/Dean Regarding claim 4, Kuo teaches (see Figs. 1-8) that the housing has a concave portion corresponding to the exposed corner of the 3first elastic element (i.e. as concave shape portion of 20 and corresponding  to corners of 34, as depicted in Figs.1, 7, paragraphs [32-38]); 
4the concave portion is recessed toward the first elastic element (i.e. as recessed portions corresponding to corner and edge parts of 20 Figs.1, 7, paragraphs [32-38]); 
5the fixed part includes a protruding column portion (e.g. as protruding column 312 of 31, paragraphs [34-37]), and the first elastic 6element is connected to the protruding column portion (first elastic 34 connected to 312, paragraphs [35-37], see e.g. Figs. 2, 5, 7); 
7when viewed in a direction that is perpendicular to the optical axis, the 8concave portion at least partially overlaps the magnetic isolation element (i.e. as in X- or Y- axis direction(s) concave portion of 20 at least partially overlaps 33, as depicted in e.g. Figs. 1, 7, paragraphs [33-38]); and 
9when viewed along the optical axis, the concave portion at least partially 10overlaps the first elastic element and the protruding column portion element (i.e. as in O-direction Z-axis concave portion of 20 at least partially overlaps 34 and 312, as depicted in e.g. Figs. 1, 7, paragraphs [33-38]).  
1
1 Regarding claim 6, Kuo teaches (see Figs. 1-8) that the magnetic isolation element has an inner notch (as depicted for 33 in Figs. 1-2, 4-6, paragraphs [34-37]), and a limit portion of the 3movable part is exposed to the inner notch (i.e. as limit portion/protrusion on top side of 32 exposed to inner notch on 33, as depicted in Figs. 2, 4-6, e.g. paragraphs [34-38]); 4the magnetic isolation element further has a dodge portion (i.e. as corner cutout portion of 33, paragraphs [34-38], as depicted in Figs. 2, 4, 6), wherein in a 5direction along the optical axis, the first elastic element is exposed to the dodge 6portion (i.e. as in O-optical axis direction 34 is exposed to corner cutout portion of 33, paragraphs [34-38], as depicted in Figs. 2, 4, 6), and when viewed along the optical axis, the first elastic element protrudes from the dodge portion (i.e. as in O-optical axis direction 34 protrudes from corner cutout portion of 33, paragraphs [34-38], as depicted in Figs. 2, 4, 6); 18Docket No.: 9198-A27033C9US/f/Ning/Dean when viewed in a direction that is perpendicular to the optical axis, the 9magnetic isolation element completely covers the driving magnetic element (i.e. in X or Y direction 33 completely covers the driving magnet M, as depicted in Figs. 3, 2, e.g. paragraphs [33-38]); 
10when viewed along the optical axis (O-optical axis Z-direction), the shortest distance between the inner 11notch and the optical axis is less than the shortest distance between the dodge portion 12and the optical axis (i.e. as inner notch of 33 is closer to 0 axis, than the corner cutout portion of 33 which is on diagonal and further from O-axis, as depicted in Fig. 6, 4, 2); and 13when the movable part moves to a limit position, the limit part contacts the 14housing, (as at some limit position the protrusion on top side of 32 may contact notch on 33, and thus 30, 10 and 20, i.e. due to limited X-Y direction movement, as depicted in e.g. Figs. 2, 6, e.g. paragraphs [33-38]).  
1 Regarding claim 7, Kuo teaches (see Figs. 1-8) that further 2comprising a winding post arranged in the movable part (as protrusion post in cross section of holder 32, for winding the coil C, as best depicted in Figs. 7 or 3, paragraphs [34-37]) for a lead wire of the driving 3coil to wind (i.e. as driving coil C wound over protrusion of 32 and where coil C is supplied with driving signal (electrical current), paragraphs [35-36]), and that 4when viewed from a light incident direction of the driving mechanism for an 5optical element, the winding post is at least partially shielded by the movable part (i.e. as best understood, as from light incident direction of the lens element in the holder 32, the winding protrusion is shielded by 32 with coil C, as depicted in Figs. 7, 3); and 6when viewed from the light incident direction, the winding post is completely 7shielded by the movable part (i.e. as best understood, as from light incident direction of the lens element in the holder 32, the winding protrusion is completely shielded by 32 with coil C, as depicted in Figs. 7, 3).  
1 Regarding claim 8, Kuo teaches (see Figs. 1-8) that when viewed along a direction that is perpendicular to the optical axis, the 3magnetic isolation element has a C-shaped structure (i.e. as in X or Y axis direction(s) 33 has a C-shape structure, as depicted in Figs. 3, 7, 2, e.g. paragraphs [33-38]); 4the magnetic isolation element includes an upper partition and two side 5partitions (i.e. as 33 has upper portion and two (any two) side portions, as depicted in Figs. 1-4, 6-7, e.g. paragraphs [33-38]), and the two side partitions are connected by the upper partition (as side portions are connected by upper portion, as depicted in Figs. 1-4, 6-7); 
6when viewed in a direction that is perpendicular to the optical axis, the two 7side partitions are located between the housing and the driving magnetic element (i.e. as in X or Y-axis directions side portions of 33 are between 20 and magnet M, as depicted in Figs. 1-3, 7, paragraphs [33-38]); 
8in the direction of the optical axis, the upper partition is located between the 9driving magnetic element and the housing (in optical O-axis direction 33 upper portion  is between M and 20, Figs. 1-3, 7, paragraphs [33-38]); 
10the maximum width of each side partition in the direction of the optical axis is 11greater than the maximum width of the driving magnetic element along the optical 12axis (i.e. in O-axis Z- direction the width of side portion 33 is greater as it completely covers the width of driving magnet M, as depicted in Figs. 3, 2, e.g. paragraphs [33-38]); 
13when viewed in a direction that is perpendicular to the optical axis, the two side partitions at least partially overlap the driving coil (i.e. as in X or Y-axis directions side portions of 33 at least partially overlap coil C, as depicted in Figs. 1, 3, 7, paragraphs [33-38]); and 19Docket No.: 9198-A27033 C9US/f/Ni ng/Dean 
when viewed in a direction that is perpendicular to the optical axis, the two 16side partitions expose at least a portion of the driving coil (i.e. as in X or Y-axis directions due to cutouts in side portions of 33, they expose at least partially parts corresponding to coil C, as depicted in Figs. 1-2, 4, paragraphs [33-38]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (hereafter Kuo) US 20180136435 A1 in view of Hu et al. (hereafter Hu) US 20180338069 A1. 
Regarding claim 5, Kuo teaches (see Figs. 1-8) that 2the fixed part further includes a base (e.g. bottom plate and base 10, 31, paragraphs [33-38]), and the housing corresponds to the 3base (as 20 corresponds to 10, 31, as depicted in Figs. 1, 7, paragraphs [33-38]); 
4the first elastic element is connected to the base (as 34 is connected to 31, 10, paragraphs [34-38]); 
5the base has a protruding column portion (e.g. as protruding column 312 of 31, paragraphs [34-37]), and the first elastic element is 6connected to the protruding column portion (as 34 is connected to 312 of 31, paragraphs [34-37]); 
7the elastic assembly further includes a second elastic element (second elastic 35, paragraphs [34-38]), and the movable 8part is between the first elastic element and the second elastic element (as holder 32 is between 34 and 35, as depicted in Figs. 1-3, 7, paragraphs [34-38]); 
10the base further has a circuit member (i.e. as FPCB on bottom of base 31, and on 10, paragraphs [40, 42]). 
But Kuo is silent that 9the second elastic element is used for electrical conduction, and the second elastic element is 11electrically connected to the circuit member (however, Kuo does disclose that driving signals (electrical current) are supplied to coil C of ED assembly for moving 32 with respect to 31 for auto-focusing, e.g. paragraph [36-37]). 
However, Hu teaches in the same field of invention of driving mechanism (see Figs.  1-1 to 1-9, Title, Abstract, paragraphs [02, 04-12, 165-172) and further teaches that 9the second elastic element is used for electrical conduction, and the second elastic element is 11electrically connected to the circuit member (i.e. as lower springs 1-S1 are electrically connected to coil 1-C, and 1S1 are connected to circuit conductive pins 1-B1 and circuit in order to provide current to the coils 1-C and drive the holder 1-R with optical element 1-E to move along the optical axis 1-O (Z axis), see paragraphs [168-170]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the second elastic element with FPCB circuit of Kuo according to teachings of Hu to be used for electrical conduction, and to be 11electrically connected to the circuit member in order to provide current to the coil (C) and drive the holder (32) with optical element to move along the optical axis O (Z-axis) direction, (see Hu, paragraphs [168-170]).


Potentially Allowable Subject Matter

Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9 the prior art taken either singly or in combination fails to anticipate or fairly suggest a driving mechanism including the specific arrangement including a shock-absorbing element arranged between the movable part and the 3fixed part; 4the fixed part has a protruding column portion, and the shock-absorbing 5element is arranged between the protruding column portion and the movable part; 6the protruding column portion has an extension structure which extends 7toward the movable part, and the shock-absorbing element is connected to the 8extension structure; 9in the direction of the optical axis, the maximum length of the protruding 10column portion is greater than the maximum length of the extension structure; and 11the extension structure has an inclined surface inclined with respect to the 12optical axis, in combination with all other claimed limitations of base claim 1 and intervening claim 2. 

With respect to claim 10, this claim depends on claim 9 and is objected for the reasons stated supra.

	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The above noted prior art of Hu et al. (hereafter Hu) US 20180338069 A1 also discloses features of instant invention (see e.g. Figs. 1-1:9, and 4-1:10 and their descriptions). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872